1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER JACOME,                              Case No.: 18cv10-GPC-MDD
12                                    Plaintiff,
                                                    ORDER DENYING PLAINTIFF'S
13   v.                                             REQUEST FOR ORDER
                                                    COMPELLING ACCESS TO THE
14   DIMITRIS VLAHAKIS, et al.,
                                                    LAW LIBRARY
15                                Defendants.
                                                    [ECF No. 64]
16
17         On August 22, 2019, Plaintiff sent a letter to the Court entitled “motion to proceed
18   to excessive force.” ECF Nos. 63, 64. In the letter, Plaintiff made two requests: (1) for the
19   Court to permit Plaintiff to proceed on his excessive force claim and (2) for the Court to
20   order that Plaintiff have immediate access to the library. ECF No. 64. This Court’s order
21   on September 9, 2019 addressed Plaintiff’s first request. ECF No. 65. Addressing
22   Plaintiff’s second request, which this Court treats as a request for injunctive relief, the
23   Court DENIES now Plaintiff’s request for an order compelling his immediate access to
24   the law library.
25         As a threshold matter, this Court does not clearly have jurisdiction over Plaintiff’s

26   request. The Federal Rules of Civil Procedure provide that an injunction is only

27   enforceable against a person who receives actual notice of it. Fed. R. Civ. P. 65(d)(2).

                                                    1
                                                                                    18cv10-GPC-MDD
1    That is because a Court cannot adjudicate the rights of persons not properly before it. See

2    Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1985) (noting that a “court may issue an

3    injunction if it has personal jurisdiction over the parties” but cannot “attempt to

4    determine the rights of persons not before the court”).
           Here, Plaintiff asks that the Court issue an injunction against the law library and,
5
     presumably, the institution which operates it. Because Plaintiff has not made the law
6
     library a party to this action, nor otherwise established jurisdiction over it, Plaintiff’s
7
     request is not actionable. See Saleh v. Titan Corp., 353 F. Supp. 2d 1087, 1091-92 (S.D.
8
     Cal. 2004) (concluding the court lacked jurisdiction over non-parties to the action).
9
           Also, a court may only issue an injunction where there is a “relationship between
10
     the injury claimed in the motion for injunctive relief and the conduct asserted in the
11
     underlying complaint.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d
12
     631, 636 (9th Cir. 2015). Assuming arguendo that Plaintiff’s forthcoming Fifth Amended
13
     Complaint is factually similar to the Fourth Amended Complaint, none of Plaintiff’s
14   underlying allegations pertain to his use of the law library. See ECF No. 54 at 5-9.
15         Briefly, the Court also notes that Plaintiff’s request of injunctive relief would fail
16   on the merits. A plaintiff seeking a preliminary injunction must establish: (1) a likelihood
17   of succeeding on the merits; (2) a likelihood that plaintiff will suffer irreparable harm in
18   the absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4)
19   that an injunction is in the public interest. Winter v. Natural Res. Def. Council, 555 U.S.
20   7, 20 (2008). In a suit pertaining to a prisoner’s access to the law library, a successful
21   claim requires a showing of “actual injury,” such as the inability “to file a complaint.”
22   Lewis v. Casey, 518 U.S. 343, 349 (1996); accord Taylor v. Salinas Valley State Prison,
23   246 F. App’x 417, 418 (9th Cir. 2007); Grimes v. Small, 34 F. App’x 279, 280 (9th Cir.

24   2002). Taylor v. Block, 221 F.3d 1349, 1349 (9th Cir. 2000).

25         Here, Plaintiff’s claim fails on this ground alone. Plaintiff states that a “[d]enial of

26   access to the law library is a violation of [his] civil rights” and that the alleged attempts to
     deny him access are “retaliation” for his current lawsuit. See ECF No. 63 at 1-2.
27

                                                    2
                                                                                     18cv10-GPC-MDD
1    Generalized allegations such as these do not meet the requirements of Lewis v. Casey,

2    518 U.S. 343, 349 (1996). In addition, to the degree that Plaintiff contends he was unable

3    to respond to Defendant’s motion to dismiss, see ECF No. 54, because of limited access

4    to the law library, Plaintiff was not injured because the Court’s order on September 9,
     2019 permits Plaintiff to re-file an amended complaint. See ECF 65 at 12-13.
5
           Accordingly, Plaintiff’s request for an order compelling immediate access to the
6
     law library is DENIED as (1) this Court lacks jurisdiction to address Plaintiff’s claim; (2)
7
     Plaintiff’s claim is unrelated to the complaint’s allegations; and (3) Plaintiff does not
8
     allege any actual injury.
9
           IT IS SO ORDERED.
10
11
     Dated: September 19, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                   3
                                                                                   18cv10-GPC-MDD
